      Case 1:19-cv-06091-GBD-BCM Document 58 Filed 08/03/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     08/03/2020
DWAYNE GILMORE, et al.,
               Plaintiffs,
                                                        19-CV-6091 (GBD) (BCM)
       -against-
                                                        ORDER
THE CITY OF NEW YORK,
               Defendant.

BARBARA MOSES, United States Magistrate Judge.

       For the reasons stated on the record during the August 3, 2020 discovery conference, it is

hereby ORDERED that defendant's letter-motion dated July 17, 2020 (Dkt. No. 54), which the

Court construes as a motion to compel the production of documents and to dismiss the claims of

plaintiff Rodney Taylor, is GRANTED to the extent that:

       Plaintiffs Lester Sykes, Michael Bryant, and German Sosa are hereby ORDERED to

produce all documents responsive to defendant's document demands No. 5, 12, and 13, 1

including, but not limited to, the responsive documents they described at their depositions, no

later than September 2, 2020. These documents are now significantly overdue. Any failure to

produce them within the deadline set by this Order may lead to substantial sanctions.

Dated: New York, New York
       August 3, 2020                         SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge


1
  Those demands seek: "[a]ll logs, journals, diaries, or other documents maintained by Plaintiffs
concerning the allegations in the Complaint or FAC"; "[a]ll documents or communications
identifying the time worked by Plaintiffs, e.g., all diaries, journals, day-timers, day planners,
calendars, e-mails, and other records that memorialize the time worked by Plaintiffs"; and "[a]ll
documents or communications identifying the vehicle plaintiffs used during their scheduled
shifts, e.g., all diaries, journals, day-timers, day planners, calendars, e-mails, and other records
that memorialize the vehicle driven by Plaintiffs." (See Dkt. No. 54-2, at 1.)
